Case 1:18-cv-24410-CMA Document 3 Entered on FLSD Docket 10/24/2018 Page 1 of 2


                       UNITED STATES DISTRICT COURT
                                                for the
                                      Southern District of Florida

 RENE VILCHES and all others similarly             )
 situated under 29 U.S.C. 216(b),                  )
                                                                            18-cv-24410-CMA
                   Plaintiff,         )
         vs.                          )
                                      )
 DGD TRANSPORT L.L.C.,                )
 LUIS LOPEZ,                          )
                                      )
              Defendants.             )
 ____________________________________ )


                                 SUMMONS IN A CIVIL ACTION

 To: DGD TRANSPORT L.L.C.
 Registered Agent: Luis Lopez
 7961 NW 12 Street
 Unit 1
 Miami, FL 33126

                                   A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
 it) — or 60 days if you are the United States or a United States agency, or an officer or employee
 of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
 plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
 Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            J.H. Zidell, Esq.
                                             J.H. Zidell P.A.
                                        300 71ST Street, Suite 605
                                       Miami Beach, Florida 33141
        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.




          Oct 24, 2018
 Date: ____________________


                                                                                        s/ Alex Rodriguez
Case 1:18-cv-24410-CMA Document 3 Entered on FLSD Docket 10/24/2018 Page 2 of 2


                       UNITED STATES DISTRICT COURT
                                                for the
                                      Southern District of Florida

 RENE VILCHES and all others similarly             )
 situated under 29 U.S.C. 216(b),                  )
                                                                            18-cv-24410-CMA
                   Plaintiff,         )
         vs.                          )
                                      )
 DGD TRANSPORT L.L.C.,                )
 LUIS LOPEZ,                          )
                                      )
              Defendants.             )
 ____________________________________ )


                                 SUMMONS IN A CIVIL ACTION

 To: Luis Lopez
 7961 NW 12 Street
 Unit 1
 Miami, FL 33126

                                   A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
 it) — or 60 days if you are the United States or a United States agency, or an officer or employee
 of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
 plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
 Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                            J.H. Zidell, Esq.
                                             J.H. Zidell P.A.
                                        300 71ST Street, Suite 605
                                       Miami Beach, Florida 33141
        If you fail to respond, judgment by default will be entered against you for the relief demanded in
 the complaint. You also must file your answer or motion with the court.




          Oct 24, 2018
 Date: ____________________


                                                                                        s/ Alex Rodriguez
